BRICKELL, C. J.
The offer of appellants to prove by the prosecutor, that after he had been drawn and summoned as a grand juror, he proposed to appellants not to prosecute them if they would pay him thirty dollars, which they refused, was properly rejected. A prosecutor of an indictment, for a violation of the criminal laws, though the offence may have been committed against his property, is not a party, in such sense that his admissions or declarations can be received in evidence, for the purpose of defeating the prosecution. The prosecution is beyond his control, and whatever facts may be necessary to support the defence must be proved otherwise than by his admissions or declarations. These may be admitted to affect his credibility as a witness, as under a proper *413state of facts they would be received to impeach the credibility of any other witness. Beyond this they are inadmissible, unless parts of the res gestee. Roseoe Cr. Ev. 52. Nor was the evidence admissible in connection with the fact that the appellants rejected the proposition. Their acts or declarations, not parts of the res gestee, could not be given in evidence by them.
The first charge requested by the appellants was properly refused. It would have involved the jury in doubt and uncertainty, unless it had been carefully explained to them what was intended by a probability of innocence. A charge having a tendency to mislead or confuse the jury should be refused. The second charge was also properly refused. To constitute the offence of larceny, it is not necessary the taking should have been with an intent to appropriate the goods to the use or benefit of the person taking. The criminal intent consists in the purpose to deprive the owner of his property. No benefit to the guilty agent may be sought, but only injury to the owner. Rose. Cr. Ev. 644.
The charge numbered five asserted a correct legal proposition, and should have been given. It cannot be doubted that in all criminal prosecutions the evidence must satisfy the jury to a moral certainty of the defendant’s guilt, before they render a verdict of guilty. If the jury are not morally certain of every fact necessary to guilt, they cannot be said to be without reasonable doubt. This is all we understand the charge as asserting, and it should have been given as requested. Mose v. State, 36 Ala. 230; 3 Green. Ev. § 29.
The charge numbered eight was properly refused. The good character of the accused is a fact which may be given in evidence in all criminal prosecutions, whether for felony or misdemeanor, not only where a doubt exists on the other proof but to generate a doubt of guilt. Felix v. State, 18 Ala. 720 ; Dupree v. State, 33 Ala. 380; Harrison v. State, 37 Ala. 154; Hall v. State, 40 Ala. 698. It is not, however, as this’charge ' supposes, to be considered independent of, but in connection with the other evidence; and the jury are to say, after a deliberate consideration of all the evidence, whether the defendant is guilty or innocent.
It is unnecessary to notice the other matters presented by the bill of exceptions. For the error pointed out, the judgment is reversed and the cause remanded. The defendants must remain in custody until discharged by due course of law.